NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



In the Interest of I.N., a child.             )
                                              )
                                              )
K.O.,                                         )
                                              )
          Appellant,                          )
                                              )
v.                                            )      Case No. 2D18-2021
                                              )
DEPARTMENT OF CHILDREN and                    )
FAMILIES and GUARDIAN AD LITEM                )
PROGRAM,                                      )
                                              )
               Appellees.                     )
                                              )

Opinion filed January 9, 2019.

Appeal from the Circuit Court for Collier
County; Joseph G. Foster, Judge.

Keith W. Upson of The Upson Law Group,
P.L., Naples, for Appellant.

Meredith K. Hall of Children's Legal
Services, Bradenton, for Appellee
Department of Children and Families.

Rocco J. Carbone, III, of the Law Office of
Rocco J. Carbone, III, PLLC, St. Augustine,
and Thomasina Moore, Statewide Director
of Appeals, Tallahassee, for Appellee
Guardian ad Litem Program.
James W. Chandler of the Law Office of
James W. Chandler, P.A., Naples, for
Appellee E.N.


PER CURIAM.


            Affirmed.

SILBERMAN, BLACK, and ATKINSON, JJ., Concur.




                                         -2-